             Case 5:20-cv-03899-NC Document 27 Filed 08/28/20 Page 1 of 1




                             UNITED STATES DISTRICT COUR T
                             NORTHERN DISTRICT OF CALIFORNIA


                                                              CASE No C 5:20-cv-03899
ELIZABETH FERNANDEZ

                                 Plaintiff(s)                 STIPULATION AND ORDER
 v.                                                           SELECTING ADR PROCESS
MINIMALLY INVASIVE, et al.
                  Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
   □    Early Neutral Evaluation (ENE) (ADR L.R. 5)
   � Mediation (ADR L.R. 6)
   Id Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   Id Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
   � the presumptive deadline (90 days from the date of the order referring the case to ADR)
   l!J other requested deadline:

 Date: August 26, 2020

 Date: August 26, 2020
                                                              Attorney for Defendant
                                                                                   S DISTRICT
                                                                                ATE           C
 X IT IS SO ORDERED.                                                           T
                                                                                                       O
                                                                          S




                                                                                                        U
                                                                         ED




   IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:
                                                                                                         RT
                                                                     UNIT




                                                                                              TED
                                                                                       GRAN
                                                                                                             R NIA




            August 28, 2020
                                                                                                 . Cousins
                                                                     NO




                                                                                 thanael M
                                                                        Judge Na
                                                              U.S. DISTRICT/MAGISTRATE     JUDGE
                                                                                                             FO
                                                                       RT




                                                                                                         LI




                                                                              ER
                                                                         H




                                                                                                       A




                                                                                   N                     C
                                                                                                     F
                                                                                       D IS T IC T O
                                                                                             R
 Important! E-jile this form in ECF using the appropriate event among these choices: "Stipulation & Proposed Order
 Selecting Mediation" or "Stipulation & Proposed Order Selecting ENE" or "Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge" or "Stipulation & Proposed Order Selecting Private ADR."
 FormADR-Stiprev.1-15-2019
